Citation Nr: 0514888	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected scoliosis and mechanical low back pain, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for cervical spine 
degenerative disc disease.

3.  Entitlement to service connection for varicose veins of 
the right lower extremity.

4.  Entitlement to service connection for varicose veins of 
the left lower extremity.

5.  Entitlement to service connection for hemorrhoids.  

6.  Entitlement to service connection for headache 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1983 to 
May 1989.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2002, a statement of the 
case was issued in October 2002, and a substantive appeal was 
received in December 2002.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002).  
The veteran initially requested a Board hearing but canceled 
the request in writing in October 2004. 

The issue of service connection for headache disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected scoliosis and mechanical 
low back pain is productive of functional loss due to pain, 
including during flare-ups, which more nearly approximates 
limitation of flexion to approximately 54 degrees.  

2.  Cervical spine degenerative disc disease was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is cervical spine degenerative 
disc disease otherwise related to such service. 

3.  Varicose veins of the right lower extremity were 
manifested during the veteran's active duty service. 

4.  The veteran does not currently have varicose veins of the 
left lower extremity. 

5.  Hemorrhoids were not manifested during the veteran's 
active duty service or for many years thereafter, nor are 
hemorrhoids otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher for the veteran's service-
connected scoliosis and mechanical back pain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5292, 5295 (2004). 

2.  Cervical spine degenerative disc disease was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

3.  Varicose veins of the right lower extremity were incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

4.  Varicose veins of the left lower extremity were not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  Hemorrhoids were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2002 RO letter, the May 2002 rating decision, and the October 
2002 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
January 2002 letter, the appellant was advised of the types 
of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the January 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in January 2002, prior to the RO's decision to 
deny the claim in May 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, except for the headache disability issue 
addressed in the remand section of this decision, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes service medical records, private medical 
records, VA medical records and VA examinations.  The record 
shows VA examinations have been conducted.  38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the veteran has not been 
provided etiology opinions with regard to her claims for 
cervical spine, varicose veins, and hemorrhoids.  However, in 
view of the several negative service medical records and the 
lack of competent evidence of symptomatology for many years 
after service, the Board concludes that the record as it 
stands includes sufficient competent evidence to decide the 
claim and that no etiology opinions are necessary as to those 
issues.  38 C.F.R. § 3.159(c)(4).  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, except for the 
headache disability issue, no further action is necessary to 
assist the appellant with the claims.

Criteria and Analysis

Increased Rating for Low Back

The present appeal involves the veteran's claim that the 
severity of his service-connected scoliosis and mechanical 
low back pain warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal the rating schedule for 
evaluating spine disabilities changed.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002) and 68 Fed. Reg. 51454-51458 
(August 27, 2003).  In this case, both the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new rating criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000.
  
Under the old criteria, a noncompensable rating is assigned 
for lumbosacral strain with slight subjective symptoms only.  
A 10 percent is assigned for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  A 40 percent rating is the 
maximum available under Diagnostic Code 5295.

Also for consideration under the old criteria are the 
provisions of Diagnostic Code 5292 for limitation of motion 
of the lumbar spine.  Under this Code, slight limitation of 
motion warrants a 10 percent rating, moderate limitation of 
motion warrants a 20 percent rating, and severe limitation of 
motion warrants a 40 percent rating. 

Under the new general rating formula for diseases and 
injuries of the spine, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is warranted with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 30 percent rating is 
warranted with forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. A rating of 40 percent is warranted with 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

There is no evidence, in this case, that the veteran suffers 
from intervertebral disc syndrome of the lower back.  
Consequently, the rating formula for intervertebral disc 
syndrome under the new criteria and Diagnostic Code 5293 
under the old criteria are not applicable. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Service medical records document treatment for back pain due 
to a strain and scoliosis.  Post-service medical records 
revealed treatment for low back pain and mild scoliosis from 
January 2000 through April 2000 and from January 2003 through 
August 2003.  The treatment notes reflected that the veteran 
injured her back in 1984 in-service. 

The veteran underwent a March 2002 VA examination.  At the 
examination she reported she strained her lower back in-
service by heavy weight lifting.  The veteran stated that she 
had flare-ups lasting for about an hour and moderate in 
intensity.  The veteran reported occasionally taking Celebrex 
for the pain.  The veteran denied that her pain radiates to 
any other part of her body.  She also denied stiffness, 
fatigue, or lack of endurance.  Upon examination the veteran 
could flex forward to 90 degrees with no pain or discomfort 
felt, she could extend backwards to 30 degrees with some 
discomfort, lateral flexion both right and left to 30 degrees 
without pain or discomfort, and rotation to 35 degrees with 
no pain or discomfort.  The examiner found no gait 
abnormality and the veteran can walk on her heels and toes 
without difficulty.  The examiner diagnosed mechanical low 
back pain.   

The veteran was given a radiologic examination report in July 
2003.  The X-ray revealed that the lumbar spine alignment was 
normal and no canal stenosis was identified.  A 1.2 cm ovoid 
lesion was identified within the posterior L2 vertebral body, 
demonstrating high T2 signal and low T1 signal.  No other 
bone marrow signal abnormality was evident.  Mild broad-based 
disc bulges were present at L3-4 and L4-5, without evidence 
of focal disc herniation or protrusion.  The neural foramina 
appeared patent at all levels.  The conus medullaris 
terminated normally at the T12-L1 level.  The radiologist's 
impression was that the ovoid lesion may have represented an 
unusual hemangioma, but a neoplastic process could not be 
excluded.  The radiologist recommended the veteran undergo a 
MRI of the lumbar spine with gadolinium for further 
evaluation.

The veteran underwent another VA examination in November 
2004.  At the examination the veteran reported constant ache 
in the lumbar region that she characterized as moderate to 
severe in intensity.  She also reported stiffness and 
weakness.  The veteran reported that she had shooting, sharp 
pain flare-ups four times a week that sometimes lasted for a 
whole day.  The veteran described her flare-ups as very 
severe and causing some limitation with bending and walking.  
The veteran reported that her shooting pain radiates to the 
right side down to her toes.  The veteran has been prescribed 
500 mg Naproxen once or twice a day, 750 mg Methocarbamol 
once at night, and Capsaicin ointment.  The veteran reported 
that she does not use canes or crutches for walking but 
occasionally uses a back brace.  In the past year the veteran 
reported missing work 10 days due to her low back disability.  

Upon examination the VA examiner found no apparent 
abnormality in the curvature of the spine, no evidence of 
muscle spasm, and some mild tenderness in the right 
paravertebral muscle region.  The November 2004 examiner 
found forward flexion from 0 to 85 degrees.  The examiner 
reported pain starting at 80 degrees and ending at 60 
degrees.  No further limitation was noted upon repetition.  
The examiner found the veteran's extension was 0 to 30 
degrees, left lateral flexion was 0 to 30 degrees, right 
lateral flexion was 0 to 30 degrees, left lateral rotation 
was 0 to 40 degrees, and right lateral rotation was 0 to 45 
degrees.  The examiner opined that during flare-ups there 
would probably be 10 percent limitation of motion secondary 
to pain.  The examiner also determined that there was no 
functional impairment secondary to the veteran's low back 
disability.  The examiner found no sensory deficit of the 
veteran's lower extremities.  A November 2004 X-ray revealed 
no significant abnormality of the lumbar spine.  The examiner 
diagnosed "[m]ild scoliosis with mechanical low back pain, 
clinically and radiographically unchanged since 2002."

According to the November 2004 examination the veteran has 
tenderness of the lumbar spine and flare-ups that involve 
shooting, sharp pain and are severe in nature.  The veteran 
has flare-ups several times a week.  The veteran's forward 
flexion was 0 to 85 degree.  However, the examiner appears to 
have reported pain between 60 and 80 degrees.  Although the 
examiner's language is not clear, the Board believes that the 
most favorable interpretation for the veteran would be that 
pain limits flexion to 60 degrees.  The veteran's extension 
was 0 to 30 degrees, left lateral flexion was 0 to 30 
degrees, right lateral flexion was 0 to 30 degrees, left 
lateral rotation was 0 to 40 degrees, and right lateral 
rotation was 0 to 45 degrees.  Therefore, her combined range 
of motion for her lumbar spine was 235 degrees.  The veteran 
also suffers a 10 percent limitation of motion during flare-
ups.  According to the veteran's most recent examination 
muscle spasm was not found.             

Under Diagnostic Code 5295 the veteran would not be entitled 
to 20 percent rating because there was no evidence of muscle 
spasm on extreme forward bending or loss of spine motion.  
However, under Diagnostic Code 5292, the veteran's forward 
flexion with pain, including during flare-ups, at about 54 
degrees is indicative of moderate limitation of motion since 
normal flexion is to 90 degrees.  38 C.F.R. § 4.71a, Plate V 
(2004)..  Consequently, the veteran would be entitled to a 20 
percent rating under this code, when the veteran's pain is 
taken into consideration.  

Under the general rating for spine disabilities under the new 
criteria the veteran would also be entitled to a 20 percent 
rating based upon Deluca.  Under the new criteria a 20 
percent rating is appropriate whether the veteran's forward 
flexion is greater than 30 degrees but not greater than 60 
degrees.  In this case the veteran has pain beginning at 60 
degrees and the examiner estimated a 10 percent limitation of 
motion during flare-ups.  It is unclear whether the examiner 
meant the veteran would experience a 10 percent limitation 
from the original flexion of 85 degrees or the pain would 
begin 10 percent earlier than 60 degrees.  However, giving 
the veteran the benefit of the doubt under 38 U.S.C.A. 
§ 5107(b), the Board will assume that which is most favorable 
to the veteran.  An extra 10 percent limitation would have 
the veteran experiencing pain at 54 degrees, accordingly the 
veteran would be entitled to a 20 percent rating under the 
new criteria.  

The Board therefore finds that a 20 percent rating is 
warranted under both the old and new rating criteria for 
limitation of motion.  Moreover, after reviewing the evidence 
showing the impairment over the course of the appeal, the 
Board also finds that a 20 percent rating is effective from 
the initial effective date of service connection; that is, 
from August 23, 2001.  Fenderson. 

However, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent under 
either the old or new criteria.  Under the Diagnostic Code 
5292 of the old criteria, the veteran would be entitled to a 
40 percent rating with severe limitation of motion of the 
lumbar spine.  In this case the veteran's limitation of 
motion is not severe.  The veteran's flexion was 85 degrees, 
although with pain.  The veteran's extension, lateral flexion 
on both sides, and lateral rotation on both sides were all 
normal.  The veteran's limitation of motion due to pain is 
most appropriately characterized as moderate limitation of 
motion.  Under the new criteria the next higher rating of 40 
percent is not warranted as there is no evidence that the 
veteran has ankylosis or flexion of the lumbar spine 30 
degrees or less, even with pain.  Consequently, the veteran 
is entitled to a no greater than 20 percent rating.      

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Cervical Spine Degenerative Disc Disease

Service medical records are negative for any treatment of the 
cervical spine or diagnosis of a cervical spine disability.  
The veteran's last examination in the military in October 
1988 failed to record any cervical spine disability.  The 
examiner specifically found her spine "normal."  The 
veteran's service medical records noted treatment for low 
back pain and stiffness but there is no evidence of 
complaints of or treatment for the cervical spine during 
service.  The veteran elected not to have a separation 
medical examination in April 1989.  

Upon a March 2002 VA examination the veteran was given an X-
ray of the cervical spine.  Her X-ray revealed minimal 
narrowing with mild osteophytic spurring at the C5-6 disc.  
The oblique views showed normal facets with only minimal 
encroachment at C5-6 involving both neural foramenae.  The 
impression was degenerative changes C5-6 with minimal 
encroachment on the neural foramenae bilaterally.  

Post-service medical records revealed treatment for upper 
back pain in March through July 2003.  The veteran received 
another cervical spine X-ray in April 2003.  The radiologist 
found very mild posterior disc bulges without significant 
neural foraminal narrowing or canal stenosis at C5-6 and C6-
7.  No other disc changes, no herniations, and no other gross 
abnormalities were found.  The examiner found "[m]inimal 
apophyseal joint degeneration."  The radiologist's 
impression was minimal disc changes.      

The veteran did not originally claim service connection for 
cervical spine degenerative disc disease in her August 2001 
claim.  Degenerative disc disease was found at the March 2002 
VA examination.  There are no medical treatment records for 
cervical or upper back pain prior to March 2002.  The 
veteran's service medical records are negative for treatment 
of the cervical spine and diagnosis of degenerative disc 
disease.  Based upon the file the first evidence of the 
veteran's cervical spine disability was in March 2002, nearly 
13 years after service.  There is also no evidence of a 
relationship between the veteran's cervical spine 
degenerative disc disease and service.  

The veteran contends that her cervical spine disability is 
related to her heavy lifting in 1984 in-service.  However, 
the veteran is not a trained medical professional and it is 
not shown that she is competent to render a medical opinion.  
Medical diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since there is no evidence of a relationship between service 
and the veteran's cervical spine disability and her 
disability did not occur for several years after service, 
service connection is not warranted.        

Varicose Veins

A July 1984 service medical record documents complaints of 
leg pain and includes a notation that the veteran was to be 
evaluated for varicosities.  There does not appear to be any 
follow-up entries, and a periodic examination in October 1988 
shows that the veteran's vascular system was clinically 
evaluated as normal.  This would suggest that any 
varicosities were acute in nature. 

However, the evidence does show that the veteran has current 
varicose veins.  Specifically, at the March 2002 VA 
examination the veteran reported having pain on her legs with 
prolonged standing but denied any swelling.  Upon 
examination, the examiner found very superficial varicose 
veins on the right lower leg, external aspect.  The examiner 
found no abnormalities on the varicose veins.  The veteran 
had good peripheral pulses and no apparent gross sensory 
deficit to any aspect of her extremities.  The examiner 
diagnosed superficial varicose veins.  

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for varicose veins of the 
right lower extremity is warranted.  However, there is no 
current medical evidence of varicose veins of the left lower 
extremity, and service connection cannot be established 
unless there is evidence of current disability.  

Hemorrhoids

Service medical records are negative for treatment or 
diagnosis of hemorrhoids veins.  A rectal examination in 
April 1987 found no masses or tenderness.  The veteran's last 
examination in service in October 1988 is silent for 
complaints hemorrhoids, and the veteran's anus and rectum 
were clinically evaluated as normal at that time.  The 
veteran claims that she experienced hemorrhoids with the 
birth of her daughter in 1988.  However, the service medical 
records during this period are silent for hemorrhoids, 
although the records do document treatment for an umbilical 
hernia.  

At the March 2002 VA examination the veteran reported having 
no fecal leakage or involuntary bowel movement.  The veteran 
reported having occasional flare-ups of hemorrhoids 
associated with some rectal pain and mild rectal bleeding.  
The veteran reported treating her flare-ups with over-the-
counter medicine.  Upon examination the examiner found four 
external hemorrhoids that were not inflamed and without any 
signs of bleeding.  The examiner diagnosed external 
hemorrhoids.  

There is no evidence of a relationship between service and 
the veteran's external hemorrhoids.  The earliest medical 
evidence of the veteran's external hemorrhoids is in March 
2002, almost 13 years after service.  Since there is no 
evidence of a link to service and the evidence of record 
suggests development of hemorrhoids several years after 
service, service connection is not warranted.  


ORDER

Entitlement to a rating of 20 percent (but no higher) for the 
veteran's service connected scoliosis and mechanical low back 
pain is warranted, effective from August 23, 2001.  
Entitlement to service connection for varicose veins of the 
right lower extremity is warranted.  To this extent, the 
appeal is granted.  

Entitlement to service connection is not warranted for 
cervical spine degenerative disc disease, for varicose veins 
of the left lower extremity, or for hemorrhoids.  To this 
extent, the appeal is denied.   


REMAND

With regard to the issue of service connection for headache 
disability, service medical records include a number of 
entries where headache complaints were noted.  A number of 
these document various upper respiratory infections, sinus 
complaints, etc., and the headaches on those occasions appear 
to be related to such other disorders.  

However, a 1988 clinical record documents complaints of 
headaches, band like around the head, with no vertigo, 
dizziness, nausea or vomiting.  The assessment appears to be 
that migraine was doubtful, but that medication would be 
given for tension headaches. 

VA examination in March 2002 also found no basis for a 
diagnosis of migraine headaches, but did suggest tensional 
headaches which the examiner appears to have attributed to 
cervical disc disease.  However, the examiner did not comment 
on the service records and there was no opinion regarding the 
possibility relationship to the headache complaints 
documented during service which the service examiner also 
suggested may be tension headaches.  Under the circumstances, 
the Board believes that further action is necessary to ensure 
that a clear medical opinion is obtained regarding the 
headache disability issue. 

Accordingly, the headache disability issue is hereby REMANDED 
to the RO for the following actions:
 
1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of her 
headache complaints.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should clearly 
report whether a medical diagnosis of 
current chronic headache disability is 
warranted.  If so, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such current 
chronic headache disability is causally 
related to any headache complaints or 
symptoms noted in the service medical 
records. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
headache disability is warranted.  If the 
claim remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


